\$®\IG\M¢BWN-*

NNNNNNNNN_e-¢o___»__~__
m\l°\LhAUN-O\o°°\lo\Lll-PUN'-‘Q

Case 3:18-cv-00196-LRH-CBC Document 21 Filed 10/22/18 Page 1 of 3

/

 

TYSON & MENDES LLP
THOMAS E. MCGRATH

Nevada Bar No. 7086

Email: tmcgrath@tysonmendes.com
CHRlSTOPHER A. LUND

Nevada Bar No. 12435

Email: clund@tysonmendes.com
3960 l-loward Hughes Parkway, Suite 600

 

 

 

 

 

 

intern """" " __Recsiveo
american sanveo on
COUNSEUPART|ES OF RECORD
OCT 23 2018
cLERK us msiRlcr couRT
DlSTR|CT OF NEVADA
BY; _ oEPuTY

 

 

Las Vegas, NV 89169
Tel: (702) 724-2648
Fax: (702) 938~|048

THE BANK OF NEW YORK MELLON FKA
THE BANK OF NEW YORK, AS TRUSTEE
FOR Tl-[E CERTlFlCATEHOLDERS OF
CWABS, lNC., ASSET-BACKED
CERTlFlCATES, SERIES 2006-26, a national
bank,

Plaintiff,

VS.

PECKHAM LANE TOWNI-IOUSE
ASSOCIATION, lNC., a Nevada non-profit
cooperative corporation,

Defendant.

Attorneys for Defendant Peckham Lane Townhouse Association, lnc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

CASE NO.: 3:18~CV-00l96-LRH-VPC

NOTICE OF SETTLEMENT AND
STIPULATION

 

 

completed within forty five (45) days of the date

NOTICE IS HEREBY GIVEN that Plaintiff The Bank of New York Me|lon FKA The
Bank of New York, as Trustee for the Certit`lcateholders of CWABS, Inc., Asset-Backed
Certiticates, Series 2006-26 (“BNYM”), has settled its disputes with Defendant Peckham Lane
Townhouse Association, lnc. (“Peckham Lane”) (collectively the “Parties”). The Parties

anticipate that the execution and performance of the terms of the settlement agreement will be

of this notice.

The Parties request that all pending deadlines, filing requirements, and hearings be

vacated, including the Case Management Conference set for October 25, 2018 at 9:00 a.m. The

Page l of 3

 

 

 

 

\C¢°\IQ\'J\J>L»)N~

NNNNNNNNN__‘__¢-»__o_»~_
W\IG\LA¢§WN_Q\QW\IC\M¢BWN'-‘o

 

Case 3:18-cv-00196-LRH-CBC Document 21 Filed 10/22/18 Page 2 of 3

Parties further request that the Court set a deadline of sixty (60) days from the date of this notice
within which to file a Motion to Dismiss.

IT IS SO STIPULATED.
DATED: October 22, 2018.

 

ZIEVE BRODNAX AND STEBLE TYSON & MENDES LLP

[.g/ J. Stephen Dolembo. Esq. /s/ Christogher A. Lund

J. Stephen Dolembo, Esq. Christopher A. Lund, Esq.

Nevada Bar No. 9795 Nevada Bar No.12435

9435 West Russel| Road, Suite 120 3960 Howard Hughes Parkway, Suite 600
Las Vegas, Nevada 89148 Las Vegas, Nevada 89169
sdolembo@zbs|aw.com clund@tvsonmendes.com

Attorney for Plaintlf‘, The Bank of New York Attorneyfor Defendant Peckham Lane
Mellon FKA The Bank of New York, as Trustee Townhouse Association, lnc.

for the Certifl`cateholders of C WABS, Inc.,

Asset-Backed Certificates, Series 2006-26

ORDER

 

Having reviewed the Notice of` Sett|ement and the Parties’ stipulation, the Court makes
the following findings and conclusions:
l. BNYM and Peckham Lane have reached a settlement,
2. The Parties have stipulated to filing a Motion to Dismiss within sixty (60) days of their
Notice of` Sett|ement and Stipulation,
3. In light of the settlement and stipulation, there is good cause to vacate all pending
deadlines, filing requirements, and hearings, including the Case Management Conf`erence

set for October 25, 2018 at 9:00 a.m.

Page 2 of 3

 

 

 

©W\IQ\U\AL»JN-‘

NNNNNNNNN__i-¢o_c-o_i___¢-
m\lo\§l|¢ldwN-‘o\o®\lo\'~h¢§b~)~'-Q

 

WHEREFORE, IT IS ORDERED THAT:

of Sett|ement and Stipulation, and

. ref
DATED this&~z ’ day of October 2018.

Case 3:18-cv-00196-LRH-CBC Document 21 Filed 10/22/18 Page 3 of 3

l. The Parties shall file a Motion to Dismiss within sixty (60) days of` the date of the Notice

2. All other pending deadlines, filing requirements, and hearings, including the Case

Management Conference set for October 25, 2018 at 9:00 a.m. are vacated.

 

gm MAGISHCATE JuDGE

Page 3 of 3

 

 

 

